Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Bdeir (US Patent Application Publication 2013/0050958 A1) teaches: “for a modular device 34 comprising a plurality of such building elements (30, see paragraph [0015), the building element (30, see paragraph [0015) comprising: a male connector 38A comprising M first magnets (62 of 38A), a first detection terminal (see paragraph [0011] and [0058]), a first detection terminal, a first power terminal (see paragraph [0011), and a first signal terminal (see paragraph [0011): and a female connector 38B comprising M second magnets (62 of 38B) that are magnetically attractable to the first magnets 62, N second ground terminals (see paragraph [0011), O second detection terminals (see paragraph [0058) P second power terminals (see paragraph [0011), and a second signal terminal (see paragraph [0011), where M, N, O, and P are natural numbers and at least one of them is greater than 1; wherein when the male connector 38A of one of two building elements (30, see paragraph [0015) is mechanically connected to the female connector 38B of the other one of the two building elements (30, see paragraph [0015) by the first magnets 62 and the second magnets 62 thereof; the first detection terminal (see paragraph [0011] and [0058]), the 
However, Bdeir fails to provide, teach or suggest: where M, N, O, and P are natural numbers and N, O, and P are equal to one another and are all greater than 1.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Bdeir (US Patent Application Publication 2013/0050958 A1) teaches: “for a modular device 34 comprising a plurality of such building elements (30, see paragraph [0015), the building element (30, see paragraph [0015) comprising: a male connector 38A comprising M first magnets (62 of 38A), a first detection terminal (see paragraph [0011] and [0058]), a first detection terminal, a first power terminal (see paragraph [0011), and a first signal terminal (see paragraph [0011): and a female connector 38B comprising M second magnets (62 of 38B) that are magnetically attractable to the first magnets 62, N second ground terminals (see paragraph [0011), O second detection terminals (see paragraph [0058) P second power terminals (see paragraph [0011), and a second signal terminal (see paragraph [0011), where M, N, O, 
However, Bdeir fails to provide, teach or suggest: where M, N, O, and P are natural numbers and N, O, and P are equal to one another and are all greater than 1; an orientation detection circuit comprising: a first detection circuit arranged in the male connector, the first detection circuit comprising a control module that comprises a power pin electrically connected to a power supply. an orientation detection pin electrically connected to the first detection terminal of the male connector, and a ground pin that is grounded; and a second detection circuit arranged in the female connector, the second detection circuit comprises Q voltage dividing resistors connected successively, a first one of the voltage dividing resistors is connected to a power supply, a last one of the voltage 
Claims 10 and 11 are dependent on claim 9 and are therefore allowable for the same reasons.  
As per claim 12, Bdeir (US Patent Application Publication 2013/0050958 A1) teaches: “a modular device 34 comprising: a plurality of building elements (30, see paragraph [0015) that are connected to one another, each of the plurality of the building elements (30, see paragraph [0015) comprising: a male connector 38A comprising M first magnets (62 of 38A), a first detection terminal (see paragraph [0011] and [0058]), a first detection terminal, a first power terminal (see paragraph [0011), and a first signal terminal (see paragraph [0011): and a female connector 38B comprising M second magnets (62 of 38B) that are magnetically attractable to the first magnets 62, N second ground terminals (see paragraph [0011), O second detection terminals (see paragraph [0058) P second power terminals (see paragraph [0011), and a second signal terminal (see paragraph [0011), where M, N, O, and P are natural numbers and at least one of them is greater than 1; wherein when the male connector 38A of one of two building elements (30, see paragraph [0015) is mechanically connected to the female connector 38B of the other one of the two building elements (30, see paragraph [0015) by the first magnets 62 and the second magnets 62 thereof; the first detection terminal 
However, Bdeir fails to provide, teach or suggest: where M, N, O, and P are natural numbers and N, O, and P are equal to one another and are all greater than 1.
Claims 13-15 are dependent on claim 12 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831